






--------------------------------------------------------------------------------

Restricted Stock Agreement

--------------------------------------------------------------------------------



RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (“Agreement”) is made as of the award date set
forth in the grant, between WOLVERINE WORLD WIDE, INC., a Delaware corporation
(“Wolverine”), and the employee identified in the grant (“Employee”).


The Wolverine World Wide, Inc. Stock Incentive Plan of 2016, as amended and
restated and as it may be further amended from time to time (the “Plan”) is
administered by the Compensation Committee of Wolverine’s Board of Directors
(the “Committee”). The Committee has determined that Employee is eligible to
participate in the Plan. The Committee has awarded restricted stock to Employee,
subject to the terms and conditions contained in this Agreement and in the Plan.


Employee acknowledges receipt of a copy of the Plan and accepts this restricted
stock award subject to all of the terms, conditions, and provisions of this
Agreement and the Plan.


1.    Award. Wolverine hereby awards to Employee shares of Wolverine’s common
stock, $1 par value, as set forth in the grant, and subject to restrictions
imposed under this Agreement and the Plan (the “Restricted Stock”).


2.    Transferability. Until the restrictions lapse as set forth in paragraph 3
below, the Plan provides that Restricted Stock granted under this Agreement is
generally not transferable by Employee except by will or according to the laws
of descent and distribution, and further provides that all rights with respect
to the Restricted Stock are exercisable during Employee’s lifetime only by
Employee, Employee’s guardian, or legal representative. Wolverine shall place an
appropriate code upon the representing shares of Restricted Stock awarded under
this Agreement and may also issue appropriate stop transfer instructions to its
transfer agent with respect to such shares.


3.    Lapsing of Restrictions. The restrictions imposed on the Restricted Stock
awarded pursuant to this Agreement shall lapse on [December 23, 2020] [April 17,
2021]. The period during which Restricted Stock is subject to restrictions
imposed by the Plan and under this Agreement shall be known as “Restricted
Period.”


4.    Termination of Employment Status. If the Employee’s employment with
Wolverine or any of its subsidiaries terminates during the Restricted Period for
any reason, all Restricted Stock shall automatically be forfeited and returned
to Wolverine.


5.    Employment by Wolverine. The award of Restricted Stock under this
Agreement shall not impose upon Wolverine or any subsidiary any obligation to
retain Employee in its employ for any given period or upon any specific terms of
employment. Wolverine or any subsidiary may at any time dismiss Employee from
employment, free from any liability or claim under the Plan or this Agreement,
unless otherwise expressly provided in any written agreement with Employee. By
accepting this Award, Employee reaffirms the obligations of any Employee
Confidentiality, Intellectual Property Protection, and Restrictive Covenant
Agreement or similar agreement, previously entered into between Wolverine and
Employee.


6.    Stockholder Rights.    During the Restricted Period, Employee shall have
all voting, dividend, liquidation, and other rights with respect to the
Restricted Stock held of record by Employee as if Employee held unrestricted
common stock; provided, however, that the unvested portion of any Restricted
Stock award shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to this Agreement or the Plan. Any non-cash
dividends or distributions paid with respect to shares of unvested Restricted
Stock shall be subject to the same restrictions as those relating to the
Restricted Stock awarded under this Agreement. After the restrictions applicable
to the Restricted Stock lapse, Employee shall have all stockholder rights,
including the right to transfer the shares, subject to such conditions as
Wolverine may reasonably specify to ensure compliance with federal and state
securities laws.


7.    Withholding. Unless otherwise agreed by Wolverine in its sole discretion,
all legally required amounts necessary to satisfy any and all federal, state,
and local withholding and employment-related tax requirements attributable to
the Restricted Stock award under this Agreement, determined at the maximum
marginal tax rates applicable to Employee as determined by Wolverine shall be
effected through the mandatory sale of shares acquired hereunder upon vesting of
the Restricted Stock pursuant to which a broker acceptable to Wolverine shall
sell the applicable number of shares and remit the cash proceeds thereof to
Wolverine. The payment of any dividends hereunder shall be subject to such tax
withholding arrangements as determined by Wolverine. If permitted by Wolverine
in its sole discretion with respect to the vesting of the Restricted Stock,
Wolverine or one of its subsidiaries shall be entitled to (a) withhold and
deduct from Employee’s future wages (or from other amounts that may be due and
owing to Employee from Wolverine or a subsidiary), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all federal, state, and local withholding and employment-related tax
requirements attributable to the Restricted Stock award under this Agreement,
including, without limitation, the award or vesting of, or payments of dividends
with respect to, the Restricted Stock; or (b) require Employee promptly to remit
the amount of such withholding to Wolverine or a subsidiary before taking any
action with respect to the Restricted Stock. Employee agrees that Employee shall
not make an election under Section 83(b) of the Code with respect to the
Restricted Stock.


8.    Effective Date. This award of Restricted Stock shall be effective as of
the grant date set forth in the grant.


9.    Amendment. This Agreement shall not be modified except in a writing
executed by the parties hereto.


10.    Agreement Controls. The Plan is hereby incorporated in this Agreement by
reference. Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the provisions of the Agreement shall
control.


    
WOLVERINE WORLD WIDE, INC.


                            
                                                    
Michael D. Stornant
Sr Vice President and Chief Financial Officer








